[exhibit101001.jpg]
Performance Share Unit Award Agreement Your performance share unit award is
subject, in all respects, to all the terms and provisions of the Knowles
Corporation 2016 Equity and Cash Incentive Plan ("Plan"), which terms and
provisions are expressly incorporated into and made a part of the award as if
set forth in full herein. A copy of the Plan can be found on the Merrill Lynch
stock plan administration website. In addition, your award is subject to the
following: 1. Performance Share Units are a bookkeeping entry on the books of
Knowles Corporation. No shares of common stock, par value $0.01 per share
(“Common Stock”), shall be issued to you in respect of the Performance Share
Unit award unless the specified performance measures have been satisfied within
the specified performance period. Unless otherwise provided in Appendix A
attached hereto, in the event that your employment shall terminate for any
reason other than death, retirement or change in control prior to your vesting
in the Performance Share Units, the Performance Share Units shall be forfeited.
Within 30 days following the end of the Performance Period set forth on the
Award Statement, Knowles Corporation shall issue shares of Common Stock in your
name equal to the number of Performance Share Units that have vested during the
Performance Period, less applicable tax withholding. 2. You shall vest in the
Performance Share Unit award per the dates on your Award Statement. You must be
an active employee of Knowles Corporation or an eligible affiliate at the end of
the Performance Period and satisfy all applicable vesting conditions in order
for your Performance Share Units to vest, with certain exceptions as provided in
the Appendix A attached hereto and subject to Section 6.17 of the Plan. 3.
During the Performance Period, you shall not have any rights of a stockholder
(including voting rights) or the right to receive any dividends declared or
other distributions paid with respect to the Performance Share Units. 4. As a
condition precedent to the issuance or transfer of any shares of Common Stock
upon the vesting of the Restricted Stock Units, you shall, upon request by
Knowles Corporation, pay to Knowles Corporation such amount as Knowles
Corporation may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to the issuance or transfer of
such shares of Common Stock. If you fail to advance the Required Tax Payments
after request by Knowles Corporation, Knowles Corporation will, deduct any
Required Tax Payments from any amount then or thereafter payable by Knowles
Corporation to you. You must elect how you intend to satisfy your obligation to
advance the Required Tax Payments. Your options to satisfy your tax obligation
are as follows: (1) delivery of a cash payment to Knowles Corporation, (2)
delivery to Knowles Corporation (either actual delivery or by attestation
procedures established by Knowles Corporation) of previously owned whole shares
of Common Stock having an aggregate Fair Market Value, determined as of the date
on which such withholding obligation arises (the “Tax Date”), equal to the
Required Tax Payments, (3) authorizing Knowles Corporation to withhold whole
shares of Common Stock which would otherwise be issued or transferred to you
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments or (4) any combination of (1), (2) and (3). Shares of
Common Stock to be delivered to Knowles Corporation or withheld may not have a
Fair Market Value in excess of the minimum amount of the Required Tax Payments
(or, to the extent consistent with applicable accounting requirements and IRS
withholding rules, such higher withholding rate selected by you). Any fraction
of a share of Common Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by you. 5. As a condition of receiving your Performance Share Unit award,
you agree to be bound by the terms and conditions of the Knowles Corporation
Insider Trading and Confidentiality Policy, Anti-hedging and Anti-pledging
Policy, and any Clawback Policy to be adopted by Knowles Corporation, as such
policies may be modified from time to time. The Anti-hedging and Anti-pledging
Policy prohibits hedging or pledging any Knowles equity securities held by you
or certain designees, whether such Knowles securities are, or have been,
acquired under the Plan, another compensation plan sponsored by Knowles
Corporation, or otherwise. Please review the Anti-hedging and



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
Page 2 Anti-pledging Policy to make sure that you are in compliance. You may
obtain a copy of the current version of the Anti-hedging, Anti-pledging policy
to be adopted by Knowles Corporation, on the Merrill Lynch stock plan
administration website. 6. For Non-US Employees and employees who transfer
employment outside of the United States during the term of the Performance Share
Units, your Performance Share Unit award is subject to the conditions of the
attached Addendum for Non-US Employees. 7. Your award is not transferable by you
other than in accordance with the applicable terms and conditions of the Plan or
applicable law. 8. Knowles Corporation reserves the right to amend, modify, or
terminate the Plan at any time in its discretion without notice. 9. You must
accept this award by logging onto the Merrill Lynch stock plan administration
website. Acceptance of this Award shall also constitute an acknowledgement and
acceptance of the provisions included in the Plan, Addendum (if applicable) and
Appendix A (including, without limitation, the non-compete provisions set forth
therein).



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
Appendix A Performance Share Unit Termination Provisions Disability or Death: In
the case of your termination due to Disability or death, you shall receive the
number of Performance Share Units that would have been earned at target had you
been employed at the end of the Performance Period multiplied by a fraction
equal to the months employed during the Performance Period over the months in
the Performance Period in the award and shall be settled within 30 days
following the date of death or termination due to Disability; provided, however,
if during the Performance Period you satisfy the age and service requirements
for Retirement, then the Performance Share Units shall be settled within 30 days
following each applicable vesting date. Normal Retirement: If your employment
with the Company is terminated as a result of Retirement, subject to compliance
with the non-competition provisions set forth below, then the Performance Share
Units shall continue to vest as if the Participant’s employment had not
terminated until such time as the remaining Performance Periods have lapsed, and
the Performance Share Units shall be settled within 30 days following each
applicable vesting date. Change in Control Termination of Employment. If your
employment terminates in circumstances described under Section 6.9(a) of the
Plan, then the Performance Share Units shall be settled within 30 days following
such termination of employment; provided, however, if the Award is deemed
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, the Change in Control is not a “change in control event” within the
meaning of Section 409A of the Code and you satisfy the age and service
requirements for Retirement, then the Performance Share Units shall be settled
within 30 days following each applicable vesting date. Involuntary or Voluntary
Termination of Employment. If a Participant’s employment with the Company
voluntarily or involuntarily terminates for any reason during the Performance
Period other than as set forth above, the Performance Share Units shall be
forfeited on the date of such termination of employment. Definitions: 
“Disability” or “Disabled” shall mean your permanent and total Disability within
the meaning of Section 22(e)(3) and 409A(a)(2)(c)(i) of the Code. The
determination of your Disability shall be made by the Committee in its sole
discretion.  “Retirement” shall mean (i) the termination of your employment
with the Company and its Affiliates if, at the time of such termination of
employment, you have attained age sixty two (62) and completed five (5) years of
service with the Company and its Affiliates or with Dover Corporation and its
affiliates, and (ii) you comply with the non-competition restrictions set forth
below. In the event that the stock or assets of a business unit of the Company
or an Affiliate that employs you is sold, if you have attained age 62 and
completed five (5) years of service with the Company and its Affiliates or with
Dover Corporation and its affiliates and remain employed by such business unit
in good standing through the date of such sale, you shall be treated as having
terminated employment with the Company and its Affiliates due to Retirement on
the date of such sale, provided that you comply with the non-compete
restrictions set forth below. Non-Compete:



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
2  Non-Competition. The enhanced benefits of Retirement provided to you
hereunder shall be subject to the provisions set forth herein. If you terminate
due to Retirement, you shall be deemed to have expressly agreed not to engage,
directly or indirectly in any capacity, in any business in which the Company or
any Affiliate at which you were employed at any time in the three (3) years
immediately prior to termination of employment was engaged, as the case may be,
in the geographic area in which the Company or such Affiliate actively carried
on business at the end of your employment there, for the period remaining after
your termination of employment until the end of the original Performance Period
set forth in the Award Statement.  Breach. In the event that you fail to comply
with the non-compete provisions set forth herein, your shall forfeit the
enhanced benefits realized upon a termination due to Retirement referred to
above and shall return to the Company the economic value theretofore realized by
reason of such benefits, as determined by the Committee. If the non-compete
provisions of this Award shall be unenforceable, the Committee may rescind the
benefits of Retirement set forth above. Section 409A: If the Company determines
that the Award granted under this Plan constitutes “nonqualified deferred
compensation” under Section 409A of the Code and you are a “specified employee”
of the Company at the relevant date, as such term is defined in Section
409A(a)(2)(B)(i), then the Performance Share Units that are scheduled to be
settled upon your “separation from service” will be delayed until the first day
of the seventh month following your “separation from service” with the Company
or its “affiliates” within the meaning of Section 409A (or following the date of
participant’s death, if earlier). Subject to Local Law: For Non-U.S. employees
and employees who transfer employment outside of the United States during the
term of the Performance Share Units, this Appendix shall be subject to
compliance with applicable local law.



--------------------------------------------------------------------------------



 